Citation Nr: 1800315	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-58 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for fungal otitis externa, with residuals including right tympanic membrane scarring.


ORDER

Entitlement to service connection for fungal otitis externa, with residuals including right tympanic membrane scarring is granted.


FINDING OF FACT

The Veteran's fungal otitis externa, with residuals including right tympanic membrane scarring is related to his active service.



CONCLUSION OF LAW

The criteria for service connection for fungal otitis externa, with residuals including right tympanic membrane scarring have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from October 1961 until October 1963. 

This matter comes before the Board of Veteran's Appeals (Board) from an August 2015 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO).

In October 2017, the Veteran testified at a Travel Board hearing in San Diego, California before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In this decision, the Board grants the Veteran's claims for entitlement to service connection for fungal otitis externa, with residuals including right tympanic membrane scarring, which represents a complete grant of the benefits sought on appeal. Thus, in regard to the Veteran's fungal otitis externa, with residuals including right tympanic membrane scarring, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


Entitlement to service connection for fungal otitis externa, with residuals including right tympanic membrane scarring

The Veteran contends that he has fungal otitis externa, with residuals including right tympanic membrane scarring related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's fungal otitis externa, with residuals including right tympanic membrane scarring is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's fungal otitis externa, with residuals including right tympanic membrane scarring is etiologically related to the Veteran's active service.

The Veteran's service treatment records (STRs) reflects complaints and treatment of an ear condition. VA has conceded the fact that the Veteran complained of and was diagnosed for a similar condition now claimed. (See August 2015 Rating Decision).

In a March 2015 private medical letter, the Veteran's physician noted the Veteran with chronic fungal external otitis, bilaterally. Detailing the Veteran's military and medical history, the private physician explained that the Veteran's ear condition is frequently referred to as "jungle rot"; a fungal condition occurring in Veterans with a history of being exposed to certain environments. The physician further explained that therapy may resolve acute episodes of the fungal condition, but does not cure it.  

The Veteran was provided a VA medical examination in June 2016. While noting the Veteran's previous diagnosis and history of a chronic ear infection, the examiner found the Veteran to be asymptomatic on examination. However, the examiner noted that the Veteran's hearing loss disability and tinnitus are attributable to his chronic ear infection. The Veteran is currently service connected for bilateral hearing loss and tinnitus.

Here, the claims folder reflects, and VA concedes, that the Veteran experienced a chronic ear infection during his active military service. Additionally, the objective medical evidence reflects that the Veteran's current fungal otitis externa is related to his military service and is related to his service-connected bilateral hearing loss and tinnitus disabilities.

In light of the Veteran's confirmed in-service incurrence, the probative objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for fungal otitis externa, with residuals including right tympanic membrane scarring and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for fungal otitis externa, with residuals including right tympanic membrane scarring is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Department of Veterans Affairs


